


EXHIBIT 10.1

AMENDMENT NUMBER FIVE TO CREDIT AGREEMENT

     THIS AMENDMENT NUMBER FIVE TO CREDIT AGREEMENT (this “Amendment”), dated
August 5, 2014, effective as of July 31, 2014 (the “Fifth Amendment Effective
Date”), is entered into by and among WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), each Lender party hereto, and DAEGIS INC., a Delaware corporation
(“Borrower”).

RECITALS

     A. Borrower, Agent and the financial institutions party thereto (the
“Lenders”) have previously entered into that certain Credit Agreement, dated as
of June 30, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans and financial accommodations available to Borrower. Capitalized
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement.

     B. Upon receipt by Lenders of the prepayment required by Section 2.4(e)(vi)
of the Credit Agreement in respect of Borrower’s Excess Cash Flow for its most
recently completed fiscal year, and the application of that prepayment as
required by the Credit Agreement, Term Loan B will be fully repaid, and the
outstanding balance of Term Loan A will be reduced to $10,072,386.70.

     C. Borrower has requested that Agent and the Lenders make certain
amendments to the Credit Agreement. The Lender Group has agreed to such
amendments pursuant to the terms hereunder.

AMENDMENT

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

     1. Amendments to Credit Agreement. Effective upon the Fifth Amendment
Effective Date (as defined in Section 2 below):

          (a) Schedule 1.1 of the Credit Agreement is hereby amended by adding
the following new definitions in alphabetical order:

“Fifth Amendment” means that certain Amendment Number Five to Credit Agreement,
dated August 5, 2014, among Agent, each Lender, and Borrower.

“Fifth Amendment Effective Date” means July 31, 2014.

          (b) Schedule 1.1 of the Credit Agreement is hereby amended by deleting
the definitions of “Base Rate”, “LIBOR Rate”, “Term Loan A Amount” and “Term
Loan B Amount” therein and replacing such definitions with the following:

“Base Rate” means the greatest of (a) 1.75 percent per annum, (b) the Federal
Funds Rate plus ½%, (c) the LIBOR Rate (which rate shall be calculated based
upon an Interest Period of 1 month and shall be determined on a daily basis),
plus 1 percentage point, and (d) the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its “prime
rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate.

1

--------------------------------------------------------------------------------




“LIBOR Rate” means the greater of (a) 1.00 percent per annum, and (b) the rate
per annum as reported on Reuters Screen LIBOR01 page (or any successor page) 2
Business Days prior to the commencement of the requested Interest Period, for a
term, and in an amount, comparable to the Interest Period and the amount of the
LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a
LIBOR Rate Loan) by Borrower in accordance with the Agreement (and, if any such
rate is below zero, the LIBOR Rate shall be deemed to be zero), which
determination shall be made by Agent and shall be conclusive in the absence of
manifest error.

“Term Loan A Amount” means $10,072,386.70.

“Term Loan B Amount” means $0.

          (c) The definition of “Base Rate Margin” in Schedule 1.1 of the Credit
Agreement is hereby amended by deleting the pricing grid in such definition and
replacing such grid with the following:

Level Total Leverage Ratio Calculation Base Rate Margin

I

If the Total Leverage Ratio is less than 1.75:1.00

2.50 percentage points

II

If the Total Leverage Ratio is greater than or equal to 1.75:1.00 and less than
2.25:1.00

2.75 percentage points

III

If the Total Leverage Ratio is equal or greater than 2.25:1.00

3.00 percentage points


          (d) Clause (c) of the definition of “EBITDA” in Schedule 1.1 of the
Credit Agreement is hereby amended by deleting subclauses (xvi) through (xix)
therein and replacing them with the following:

“(xvi) charges or expenses incurred from severance compensation paid in
connection with the Restructuring so long as such charges or expenses are
incurred (1) in the fiscal year ending April 30, 2014 and do not exceed $593,400
for such fiscal year or (2) in the fiscal quarter ending July 31, 2014 and do
not exceed $1,600;

(xvii) to the extent not covered by clause (c)(i) above, lease abandonment
charges incurred in connection with the Restructuring so long as such charges
are incurred in the fiscal year ending April 30, 2014 or the fiscal year ending
April 30, 2015 and do not exceed $755,000 in the aggregate for such fiscal
years;

(xviii) to the extent not covered by clause (c)(i) above, duplicate headcount
charges or expenses incurred in connection with the Restructuring so long as
such charges or expenses are incurred in the fiscal year ending April 30, 2014
and do not exceed $135,000 for such fiscal year;

2

--------------------------------------------------------------------------------




(xix) moving, relocation, travel, and legal expenses incurred in connection with
the Restructuring so long as such expenses are incurred in the fiscal year
ending April 30, 2014 and do not exceed $184,000 for such fiscal year,”

          (e) Clause (c) of the definition of “Excess Cash Flow” in Schedule 1.1
of the Credit Agreement is hereby amended by deleting subclauses (xi) through
(xiv) therein and replacing them with the following:

“(xi) so long as actually paid in cash during the fiscal year ending on April
30, 2014 or the fiscal quarter ending on July 31, 2014, severance compensation
set forth in clause (c)(xvi) of the definition of “EBITDA” paid during such
fiscal period not to exceed $595,000 in the aggregate,

(xii) so long as such charges are actually incurred during the fiscal year
ending on April 30, 2014 or the fiscal year ending on April 30, 2015, lease
abandonment charges set forth in clause (c)(xvii) of the definition of “EBITDA”
incurred during such fiscal years not to exceed $755,000 in the aggregate,

(xiii) so long as actually paid in cash during the fiscal year ending on April
30, 2014, duplicate headcount charges or expenses set forth in clause (c)(xviii)
of the definition of “EBITDA” paid during such fiscal period not to exceed
$135,000 in the aggregate,

(xiv) so long as actually paid in cash during the fiscal year ending on April
30, 2014, moving, relocation, travel, and legal expenses set forth in clause
(c)(xix) of the definition of “EBITDA” paid during such fiscal period not to
exceed $184,000 in the aggregate.”

          (f) The definition of “LIBOR Rate Margin” in Schedule 1.1 of the
Credit Agreement is hereby amended by deleting the pricing grid in such
definition and replacing such grid with the following:

Level Total Leverage Ratio Calculation LIBOR Rate Margin
for all other LIBOR
Rate Loans

I

If the Total Leverage Ratio is less than 1.75:1.00

3.50 percentage points

II

If the Total Leverage Ratio is greater than or equal to 1.75:1.00 and less than
2.25:1.00

3.75 percentage points

III

If the Total Leverage Ratio is equal or greater than 2.25:1.00

4.00 percentage points


3

--------------------------------------------------------------------------------




          (g) Clause (a) of Section 2.2 of the Credit Agreement is hereby
amended by deleting such clause in its entirety and replacing it with the
following:

“(a) Term Loan A. On the Closing Date, each Lender with a Term Loan A Commitment
made (severally, not jointly or jointly and severally) term loans (collectively,
“Term Loan A”) to Borrower in an aggregate principal amount equal to
$12,000,000. The parties hereto acknowledge and agree that on the Fifth
Amendment Effective Date, after taking into account the mandatory prepayment
from Excess Cash Flow in respect of its most recently completed fiscal year, the
outstanding principal balance of Term Loan A is $10,072,386.70. The principal of
Term Loan A shall be repaid on the following dates and in the following amounts:

Date Installment Amount August 1, 2014 and the first day of
each November, February, May, and
August thereafter $251,809.67


The outstanding unpaid principal balance and all accrued and unpaid interest on
Term Loan A shall be due and payable on the earlier of (i) the Maturity Date,
and (ii) the date of the acceleration of Term Loan A in accordance with the
terms hereof. Any principal amount of Term Loan A that is repaid or prepaid may
not be reborrowed. All principal of, interest on, and other amounts payable in
respect of Term Loan A shall constitute Obligations.”

          (h) Clause (c)(i) of Section 2.4 of the Credit Agreement is hereby
amended by deleting such clause in its entirety and replacing it with the
following:

“(i) Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date.”

          (i) Clause (e)(vi) of Section 2.4 of the Credit Agreement is hereby
amended by deleting such clause in its entirety and replacing it with the
following:

“(vi) Excess Cash Flow. (1) On or before July 31, 2014, Borrower shall prepay
the outstanding principal amount of the Obligations in the amount of
$1,945,403.31, (which is 50% of the Excess Cash Flow of Borrower and its
Subsidiaries for Borrower’s fiscal year ending April 30, 2014), and (2) within
10 days of delivery to Agent of audited annual financial statements pursuant to
Section 5.1, commencing with the delivery to Agent of the financial statements
for Borrower’s fiscal year ended April 30, 2015 or, if such financial statements
are not delivered to Agent on the date such statements are required to be
delivered pursuant to Section 5.1, within 10 days after the date such statements
were required to be delivered to Agent pursuant to Section 5.1, Borrower shall
prepay the outstanding amount of the Obligations in accordance with Section
2.4(f)(ii) in an amount equal to 50% of the Excess Cash Flow of Borrower and its
Subsidiaries for such fiscal year.”

4

--------------------------------------------------------------------------------




          (j) Section 2.10(c) of the Credit Agreement is hereby amended by
deleting the proviso therein and replacing it with the following:

provided, however, that so long as no Event of Default shall have occurred and
be continuing, Borrower shall not be obligated to submit to or reimburse Agent
for more than one field exam during any calendar year, or submit to or reimburse
Agent for more than one business or Recurring Revenue valuation during any
calendar year.

          (k) The first sentence of Section 3.3 is hereby deleted in its
entirety and replacing it with the following:

This Agreement shall continue in full force and effect for a term ending on June
30, 2017 (the “Maturity Date”).

          (l) Section 7(a) of the Credit Agreement is hereby amended by deleting
such clause in its entirety and replacing it with the following:

“(a) Minimum TTM EBITDA. Achieve TTM EBITDA, measured on a quarter-end basis, of
at least the required amount set forth in the following table for the applicable
period set forth opposite thereto:

Applicable Amount Applicable Period

$3,500,000

For the 12 month period ending July 31, 2014

$3,500,000

For the 12 month period ending October 31, 2014

$4,100,000

For the 12 month period ending January 31, 2015

$5,100,000

For the 12 month period ending April 30, 2015

$5,500,000

For the 12 month period ending July 31, 2015 and on the last day of each fiscal
quarter thereafter


          (m) Section 7(b) of the Credit Agreement is hereby amended by deleting
such clause in its entirety and replacing it with the following:

“(b) Minimum Liquidity. Maintain Liquidity at all times up to and including
December 31, 2014, measured on a month-end basis, of at least $5,000,000.”

5

--------------------------------------------------------------------------------




          (n) Section 7(c) of the Credit Agreement is hereby amended by deleting
such clause in its entirety and replacing it with the following:

“(c) Minimum Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio,
measured on a fiscal quarter-end basis, of at least 1.1:1.0 for each of the
fiscal quarters ended on or after January 31, 2015.”

     2. Conditions Precedent to Amendment Number Five. This Amendment shall
become effective as of the date hereof (such date, the “Fifth Amendment
Effective Date”) upon satisfaction or waiver by the Lender Group of each of the
following conditions precedent:

          (a) Certain Documents. Agent shall have received (i) this Amendment,
duly executed by Borrower, Agent and each Lender, (ii) the Amended and Restated
Fee Letter, and (iii) the Reaffirmation of Guaranty attached hereto, duly
executed by each Guarantor.

          (b) Representations and Warranties. Immediately after giving effect to
this Amendment, except to the extent any such representation and warranty solely
relates to an earlier specified date, the representations and warranties
contained in Section 3 below shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any portion
of any representation and warranty that already is qualified or modified by
materiality in the text thereof).

          (c) Amendment Fee. Agent shall have received an amendment fee in the
amount of $35,000, which fee shall be due and payable on the Fifth Amendment
Effective Date.

          (d) Fees and Expenses Paid. There shall have been paid to Agent and
each Lender all fees and expenses (including fees and expenses of counsel to
Agent) incurred in connection with this Amendment and the transactions
contemplated hereby, and all other fees and expenses due and payable on or
before the date hereof under any Loan Document shall have been paid.

     3. Representations and Warranties. Borrower represents and warrants as
follows:

          (a) Authority. Borrower has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Loan Documents (as amended hereby) to which it is a
party. The execution, delivery and performance by Borrower of this Amendment has
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restrictions binding on Borrower.

          (b) Enforceability. This Amendment has been duly executed and
delivered by Borrower. This Amendment and the Credit Agreement (as amended or
modified hereby) is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, and is in full force
and effect, except to the extent that (i) the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights or
general principles of equity or (ii) the availability of the remedies of
specific performance or injunctive relief are subject to the discretion of the
court before which any proceeding therefor may be brought.

          (c) Representations and Warranties. Immediately after giving effect to
this Amendment, the representations and warranties contained in the Credit
Agreement are true, complete and accurate in all respects as of the date hereof,
except for representations and warranties which relate exclusively to an earlier
date, which shall be true and correct in all respects as of such earlier date.

          (d) No Default. Immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

     4. No Waiver. The execution of this Amendment and any documents related
hereto shall not be deemed to be a waiver of any Default or Event of Default
under the Credit Agreement or breach, default or event of default under any Loan
Document, whether or not known to Agent or any of the Lenders and whether or not
existing as of the date hereof. Without limiting the generality of the
foregoing, Agent acknowledges that Borrower is and prior to the date of this
Amendment has been in compliance with its obligations regarding prepayments of
Excess Cash Flow.

6

--------------------------------------------------------------------------------




     5. Choice of Law and Venue; Jury Trial Waiver.

          (a) THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND
THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF
PARENT AND BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 5(b).

          (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT
AND BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH OF PARENT AND BORROWER AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AMENDMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

     6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
or other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

     7. Reference to and Effect on the Loan Documents.

          (a) Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as modified and amended hereby.

          (b) Except as specifically amended above, the Credit Agreement and all
other Loan Documents, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of Borrower without defense,
offset, claim or contribution.

7

--------------------------------------------------------------------------------




          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

          (d) To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

     8. Ratification. Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof.

     9. Estoppel. To induce Agent to enter into this Amendment and to continue
to make advances to Borrower under the Credit Agreement, Borrower hereby
acknowledges and agrees that, immediately before and after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim or objection in favor of Borrower
or any Guarantor as against Agent or any Lender with respect to the Obligations.

[The remainder of the page is intentionally left blank.]

8

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
date first above written.

BORROWER:     DAEGIS INC., a Delaware corporation     By: /s/ Susan K. Conner
Name:  Susan K. Conner Title: Chief Financial Officer


[Signatures continue on the following page.]

Amendment Number Five to Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and sole
Lender     By:        /s/ John Nocita Name:        John Nocita Title:       
Managing Director


Amendment Number Five to Credit Agreement

--------------------------------------------------------------------------------




REAFFIRMATION OF GUARANTY

Dated as of August 5, 2014

     The undersigned (each, a “Guarantor” and collectively, the “Guarantors”),
has executed a General Continuing Guaranty, dated as of June 30, 2011 (the
“Guaranty”), in favor of Wells Fargo Capital Finance, LLC (“Agent”), respecting
the obligations of Daegis Inc., a Delaware corporation (“Daegis”) under that
certain Credit Agreement dated as of June 30, 2011 by and between Daegis, the
Lenders signatory thereto and Agent, owing to the Lender Group under and
pursuant to the Loan Documents (as that term is defined in the Credit
Agreement). Concurrently herewith, the terms of the Credit Agreement are being
amended pursuant to that certain Amendment Number Five to Credit Agreement
attached hereto (the “Amendment”). Each Guarantor acknowledges the terms of the
Amendment and reaffirms and agrees that: (a) its Guaranty remains in full force
and effect; (b) nothing in such Guaranty obligates Agent to notify the
undersigned of any changes in the loans and financial accommodations made
available to Borrower (as that term is defined in the Amendment) or to seek
reaffirmation of such Guaranty; and (c) no requirement to so notify any of the
undersigned or to seek reaffirmation in the future shall be implied by the
execution of this reaffirmation.

[Signature pages to follow.]

Reaffirmation of Guaranty

--------------------------------------------------------------------------------




GUARANTORS:   UNIFY INTERNATIONAL (US) CORPORATION, a Delaware corporation    
By: /s/ Susan K. Conner Name:  Susan K. Conner Title: Chief Financial Officer  
    STRATEGIC OFFICE SOLUTIONS, INC., a California corporation     By: /s/ Susan
K. Conner Name: Susan K. Conner Title: Secretary and Treasurer       AXS-ONE
INC., a Delaware corporation     By: /s/ Susan K. Conner Name: Susan K. Conner
Title: Secretary and Treasurer


Reaffirmation of Guaranty

--------------------------------------------------------------------------------